Title: From George Washington to John Hancock, 8–9 August 1776
From: Washington, George
To: Hancock, John



Sir
New York August 8[–9]th 1776

By Yesterday morning’s post, I was honoured with your favor of the 2d Instant with Sundry Resolutions of Congress, to which I shall pay strict attention. As the proposition for employing the Stockbridge Indians has been approved, I have wrote Mr Edwards, One of the Commissioners, and who lives among them

requesting him to engage them or such as are willing to enter the service. I have directed him to Indulge them with liberty to Join this, or the Northern Army, or both, as their inclination may lead. I wish the salutary consequences may result from the regulation respecting Seamen taken, that Congress have in view. From the nature of this kind of people, and the privileges granted on their entering into our service, I should suppose many of them will do It. We want them much.
I yesterday transmitted the Intelligence I received from the Deserters from the Solebay Man of War. The Inclosed Copy of a Letter by last nights post from the Honble Mr Bodoin, with the Information of a Captain Kennedy lately taken, corroborate their accounts respecting the Hessian Troops—Indeed his report makes the fleet and Armament to be employd against us, greater than what we have heard they would be; However, there remains no doubt of their being both large and formidable, and such as will require our most vigorous exertions to oppose them. persuaded of this, and knowing how much Inferior our Numbers are and will be to theirs, when the whole of their Troops arrive—of the Important consequences that may, and will flow from the Appeal that will soon be made, I have wrote to Connecticut and New Jersey for all the Succour they can afford, and also to the Convention of this State. What I may receive, and in what time, the event must determine. But I would feign hope, the situation, the exigency of our Affairs, will call forth the most strenuous efforts and early assistance of those, who are friends to the Cause. I confess there is but too much occasion for their exertions. I confidently Trust, they will not be witheld.
I have Inclosed a Copy of a Letter from Mr Bowdoin respecting the Eastern Indians. Congress will thereby perceive, that they profess themselves to be well attached to our Interest, and the Summary of the measures taken to engage them in our service. I have the Treaty at large between the Honble Council of the Massachusets on behalf of the United States, with the Delegates of the St Johns & Mickmac tribes. The probability of a Copy being sent already, and Its great length, prevents One coming herewith. If Congress have not had It forwarded to ’em—I will send a Copy by the first opportunity after notice that It has not been received.
August 9th. By a Report received from Genl Greene last

night, at Sunset and a little after about a Hundred boats were seen bringing Troops from Staten Island to the Ships. Three of which had fallen down towards the Narrows having taken in Soldiers from Thirty of the Boats—he adds that by the best observations of Several Officers, there appeared to be a Genl embarkation.
I have wrote to Genl Mercer for Two Thousand men from the Flying Camp: Colo. Smallwood’s Battallion as part of them I expect this forenoon, But where the rest are to come from, I know not, as by the Genl’s last return, not more than three or four hundred of the New Levies had got in.
In my Letter of the 5th I inclosed a Genl Return of the Army under my Immediate command, but I immagine the following state will give Congress a more perfect Idea, though not a more agreable one, of our situation. For the Several posts on New York, Long & Governors Islands and paulus Hook we have fit for duty 10,514—Sick present 3039—Sick Absent 629—On Command 2946 on Furlow 97—Total 17,225. in addition to these we are only certain of Colo. Smallwoods Battallion in case of an Immediate Attack. Our posts too are much divided having Waters between many of them and some distant from Others Fifteen Miles. These circumstances sufficiently distressing of themselves, are much aggravated by the Sickness that prevails through the Army—Every day, more or less are taken down, so that the proportion of Men that may come in, cannot be considered as a real and serviceable augmentation in the whole. These things are Melancholy, but they are nevertheless true—I hope for better. Under every disadvantage my utmost exertions shall be employed to bring about the great end we have in view, and so far as I can Judge from the professions and apparent disposition of my Troops, I shall have their Support. The Superiority of the Enemy and the expected Attack, do not seem to have depressed their Spirits. These considerations lead me to think, that though the Appeal may not terminate so happily in our favor as I could wish, that yet they will not succeed in their views without considerable loss. Any advantage they may get, I trust will cost them dear.
8 OClock A.M. By the Reverend Mr Maddison & a Mr Johnson, two Gentn of Virginia who came from Staten Island Yesterday and where they arrived the day before in the packet with

Col. Guy Johnson, I am informed that Nothing material had taken place in England when they left It—That there had been a Change in the French Ministry which many people thought foreboded a War—That It seemed to be beleived by many, That Congress would attempt to buy off the foreign Troops and that It might be effected without great difficulty. Their Accounts from Staten Island nearly Correspond with what we had before—They say that every preparation is making for an Attack—That the force now upon the Island is about 15,000—That they appear very Impatient for the arrival of the Foreign Troops, but a very small part having got in—Whether they would attempt any thing before they came, they are uncertain, but they are sure they will as soon as they arrive, If not before—They say from what they could Collect from the Conversation of Officers &c. they mean to Hem us in by getting above us & cutting off All Communication with the Country—That this is their plan, seems to be corroborated and Confirmed by the Circumstances of some Ships of War going out at different Times within a few days past and Other Vessells—It is probable that a part are to go round & come up the Sound. Mr Maddison says Lord How’s powers were not known when he left England—That Genl Conway moved before his departure, that they might be laid before the Commons, and had his Motion rejected by a large Majority. I have the Honor to be with the greatest respect Sir Your Most Obedt Servt

Go: Washington

